DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With reference to claims 1 and 10, the claims similarly recite “…and in response, recognize the first user using a sensor, or vice versa,”.  The examiner finds the limitation fails to point out and distinctly claim what is to occur in a “vice versa” manner.  More specifically is the recited “vice versa” for claims 1, 10, and 16, the claims similarly recite “detect a first user mobility requirement”.  It is not clear how the processor is capable of detecting a user mobility requirement as recited.  The specification describes retrieving user mobility data (see paragraph 41), therefore it is not clear how the first user mobility requirement is detected as recited.  For purpose of rejection on the merits the claim will be interpreted as “retrieve” or “determine” as explained in the specification.  Claims 2-5, 7-9, 11-15, and 17-20 are rejected as being dependent on a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boggie et al. (US Patent Publication No. 2013/0145272; hereinafter Boggie) in view of Vossen (US Patent Publication No. 2017/0085643).
With reference to claim 1, Boggie discloses a display device (Figs. 1-5), comprising:
an electronically controllable display element (210, 300, 410, 510) for graphic displays (see paragraphs 15, 47; Figs. 2-5); 
a mirror unit (510) through which a mirror image (402) of a first user (328) is displayed (see paragraphs 42, 48, 50; Figs. 1, 3); 
a data interface (240), configured for retrieving and/or receiving mobility-related data from one or more data sources (250) (see paragraphs 42, 47; Fig. 2);

a processor (240) (see paragraphs 42, 47; Fig. 2); and 
a non-transitory computer-readable memory (230) coupled to the processor and storing instructions (see paragraphs 42, 47; Fig. 2 ), when executed by the processor to:
	determine a first user mobility requirement (516) of a first user (see step 124, paragraphs 30, 58; Figs. 1, 5);
	generate a recommended mode of transportation based on the first user mobility requirement (see paragraph 58; Fig. 5); 
	control the display element to display the recommended mode of transportation on the display device (see step 132, paragraphs 38, 58; Figs. 1, 5).
While Boggie discloses all that is required as explained above, including determination of objects detected at the immediate predefined region (438) (see paragraphs 53-54; Fig. 4), there fails to be disclosure of retrieving [determining] a mobility requirement based on determining if the key has moved as recited. 
Vossen discloses a system (see Figs. 1-3) having vehicle keys (Key 1-n) (see paragraph 28) and a docking station (2) wherein the processor is capable to determine, using a reading device (2), that the key (K1-n) has and in response, recognize the first user using a sensor[, or vice versa] (in teaching user identification data associated with the vehicle keys; see paragraphs 8, 34); determine [detect] a first user mobility requirement based on determining that the recognized first user moved the key from the immediate predefined region (see paragraphs 35-36).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an rending device for recognizing movement of a key similar to that which is taught by Vossen, to be carried out in a mirror display device similar to that which is taught by Boggie to thereby provide the user with the ability to track and detect movement of the key from the designated area, thereby providing quick location of the key when the key has moved from a designated area (see Vossen; paragraph 35). 

With reference to claim 2, Boggie and Vossen disclose all that is required as explained above with reference to claim 1, wherein Boggie further discloses that the mirror is partially transparent for light rays that strike a mirror surface of the mirror (see paragraph 15), and the display element is arranged in front of or behind the mirror surface and/or is integrated into the mirror surface (see paragraph 15).

claim 3, Boggie and Vossen disclose all that is required as explained above with reference to claim 2, wherein Boggie further discloses the one or more data sources (250) comprise one or more of: a first vehicle database, that contains variable data relating to at least one vehicle for private transport, a second transport database, which contains data relating to public transport, a third appointment database, in which appointments for one or a plurality of persons are stored, a fourth navigation database, in which navigation data are stored, a fifth profile database, in which data relating to a movement profile of at least one person are stored, and a sixth weather database, in which weather data are stored (see paragraphs 27, 37, 42, 58; Figs. 3-4).

With reference to claim 4, Boggie and Vossen disclose all that is required as explained above with reference to claim 1, wherein Boggie further discloses that the microprocessor (240) and a non-transitory memory (230) for storing a computer program running on the microprocessor, wherein the processor (240) is configured to selectively retrieve data from the data source (250) via the data interface and to control the display element by the data that has been retrieved (see paragraphs 37, 47).

claim 5, Boggie and Vossen disclose all that is required as explained above with reference to claim 1, wherein Boggie an object located in a predefined region (438) of the surroundings of the display device is detectable by the sensor (430, or a RFID sensor) (see paragraphs 53-54; Fig. 4).

With reference to claim 7, Boggie and Vossen disclose all that is required as explained above with reference to claim 1, wherein Boggie further discloses an operating interface which is configured for a control by gesture (see step 134; paragraphs 19, 39, 63; Fig. 1-3).

With reference to claim 8, Boggie and Vossen disclose all that is required as explained above with reference to claim 1, wherein Boggie further discloses the display device is configured to output control data to a private means of transport and/or an electric controller (in teaching ability to transmit displayed information to the user’s personal device or some other device for display output, thereby providing output control data; see paragraph 55).

With reference to claim 9, Boggie and Vossen disclose all that is required as explained above with reference to claim 1, wherein Boggie further discloses the display device is configured to output control data to a 

With reference to claim 10, Boggie discloses a method for controlling a display device (Figs. 1-5) that comprises an electronically controllable display element (210, 300, 410, 510) for graphic displays (see paragraphs 15, 47; Figs. 2-5), as well as a mirror (510) through which a mirror image of a first user (402) is displayed (see paragraph 53-54), and a data interface (240) (see paragraph 43; Fig. 2), the method comprising the acts of:
retrieving and/or receiving mobility-related data, via the display device, from one data sources (250) (see paragraphs 42, 47; Fig. 2);
determining a first user mobility requirement (516) of a first user (see step 124, paragraphs 30, 58; Figs. 1, 5);
generating a recommended mode of transportation based on the first user mobility requirement (see paragraph 58; Fig. 5); 
outputting a display including the recommended mode of transportation on the display device (see step 132, paragraphs 38, 58; Figs. 1, 5).
While Boggie discloses all that is required as explained above, including determination of objects detected at the immediate predefined region (438) by the object displayed (in teaching reflective surface therefore 
Vossen discloses a system (see Figs. 1-3) having vehicle keys (Key 1-n) (see paragraph 28) and a docking station (2) wherein the processor is capable to determine, using a reading device (2), that the key (K1-n) has moved from the immediate predefined region (P1-Pn), and in response, recognize the first user using a sensor[, or vice versa] (in teaching user identification data associated with the vehicle keys; see paragraphs 8, 34); determine [detect] a first user mobility requirement based on determining that the recognized first user moved the key from the immediate predefined region (see paragraphs 35-36).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an rending device for recognizing movement of a key similar to that which is taught by Vossen, to be carried out in a mirror display device similar to that which is taught by Boggie to thereby provide the user with the ability to track and detect movement of the key from the designated area, thereby providing quick location of the key when the key has moved from a designated area (see Vossen; paragraph 35). 


claim 11, Boggie and Vossen disclose all that is required as explained above with reference to claim 1, wherein Boggie further discloses that on the basis of the mobility-related data received, a vehicle and/or a vehicle-independent device is controlled (in teaching sending view data on the mirror device to the user’s phone; see paragraph 55).

With reference to claim 12, Boggie and Vossen disclose all that is required as explained above with reference to claim 1, wherein Boggie further discloses that the mirror is designed as a wall mirror or a standing mirror and provided as an item of furniture in a room (see paragraph 53; Figs. 3, 5).

With reference to claim 13, Boggie and Vossen disclose all that is required as explained above with reference to claim 1, wherein Boggie further discloses that the memory further comprises instructions, when executed by the processor, to: determine the first user mobility requirement based on an appointment of the first user that is retrieved from an appointment database (in teaching the mirror being capable to use schedule events on a personal calendrer to deliver content to the user, as well as the display of commuting traffic reports; see paragraphs 27-28, 58; Fig. 5).

claim 14, Boggie and Vossen disclose all that is required as explained above with reference to claim 13, wherein Boggie further discloses that the appointment comprises appointment data including at least one of: a location of the appointment; a time of the appointment; an occasion of the appointment; a partner of the appointment; and a location of the partner of the appointment (in teaching accessing users calendar and schedule, as well as displaying next doctor’s appointment being displayed; paragraphs 27, 37, 52, 54).

With reference to claim 16, Boggie discloses a display device (Figs. 1-5), comprising:
an electronically controllable display element (210, 300, 410, 510) for graphic displays (see paragraphs 15, 47; Figs. 2-5); 
a mirror unit (510) through which a mirror image (402) of a first user (328) is displayed (see paragraphs 42, 48, 50; Figs. 1, 3); 
a data interface (240), configured for retrieving and/or receiving mobility-related data from one or more data sources (250) (see paragraphs 42, 47; Fig. 2);
a reading device configured to recognize an item in an immediate predefined region of the display device (in teaching usage of a RFID sensor to recognize objects; see paragraph 54);
a processor (240) (see paragraphs 42, 47; Fig. 2); and 

	determine a first user mobility requirement (516) of a first user (see step 124, paragraphs 30, 58; Figs. 1, 5);
	generate a recommended mode of transportation based on the first user mobility requirement (see paragraph 58; Fig. 5); 
	control the display element to display the recommended mode of transportation on the display device (see step 132, paragraphs 38, 58; Figs. 1, 5).
	While Boggie discloses all that is required as explained above, including determination of objects detected at the immediate predefined region (438) (see paragraphs 53-54; Fig. 4), there fails to be disclosure of retrieving [determining] a mobility requirement based on determining if the key has moved for a first and second user as recited.
	Vossen discloses a system (see Figs. 1-3) having vehicle keys (Key 1-n) (see paragraph 28) and a docking station (2), wherein the system comprises a reading device (2) configured to recognize a key (K1-n) in an immediate predefined region (P1-Pn) of the device (see paragraphs 8, 28, 34; Figs. 1-3), determine, using the reading device (2), that the key has moved from the immediate predefined region (P1-Pn) (see paragraphs 8, 28, 34), recognize the first user (in teaching user data associated with each ; determine [detect] a first user mobility requirement of the first user based on determining that the recognized first user moved the key from the immediate predefined region (in teaching system recognizes the first user needs to use Car1 based on removal from base; see paragraphs 34-35); generate a recommended mode of transportation to satisfy the first user mobility requirement (in teaching system indicating data for Car 1; see paragraphs 28-29, 43); determine that the recommended mode of transportation conflicts with a mode of transportation assigned to satisfy a second user mobility requirement of a second user (see paragraphs 34-35); generate a recommended alternative mode of transportation that satisfies the first user mobility requirement without conflicting with the mode of transportation assigned to the second user mobility requirement (in teaching availability of Car 2; paragraphs 33, 35).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a reading device for tracking vehicle keys for providing transportation data to the user similar to that which is taught by Vossen; to be carried out in a mirror display device similar to that which is taught by Boggie to thereby provide the user with the ability to track and detect movement of the key from the designated area, thereby providing quick location of the key when the key has moved from a designated area (see Vossen; paragraph 35). 

	With reference to claim 17, Boggie and Vossen disclose all that is required as explained above with reference to claim 16, wherein Boggie further discloses suggestions for recommended alternate transportation is routes at least one of: rail, tram, aircraft, hired vehicle, ride-share, ferry, bicycle, scooter, and bus transportation (see paragraph 58).
	
	With reference to claim 18, Boggie and Vossen disclose all that is required as explained above with reference to claim 16, wherein Vossen further discloses that the generated recommended mode of transportation based on the first user mobility requirement and the mode of transportation assigned to the second user mobility requirement are a same vehicle (see paragraphs 34-35; Fig. 2).

With reference to claim 19, Boggie and Vossen disclose all that is required as explained above with reference to claim 16, wherein Boggie further discloses that the second user mobility requirement is based on an appointment of the second user that is retrieved from an appointment database (in teaching the usage of a user’s calendar information; see paragraph 27).  


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boggie and Vossen as applied to claim 14 above and further in view of Ran (US Patent No. 6,317,686).
With reference to claim 15, Boggie and Vossen discloses all that is required as explained above with reference to claim 14, however fail to disclose reducing travel time as recited in the claim.
Ran discloses a traffic information system for predicting travel times (see abstract) determine, based on the appointment data (user's preferred schedule), that travel time to the appointment can be reduced by rescheduling the time of the appointment or the location of the appointment; generating a recommended rescheduled appointment (in teaching en-route recommendations providing alternative destinations (see column 21, line 50-column 22, line 3, step 814; Fig. 8); and controlling the display element (112) to display the recommended rescheduled appointment on the display device (see column 24, lines 49-53; Fig. 12).
Therefore it would have been obvious to one having ordinary skill to allow the usage of a recommendation reschedule similar to that which is taught by Ran to be carried out in a device similar to that which is taught by Boggie and Vossen to thereby the user with accurate real-time route data (see Ran column 1, lines 59-63).

  
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boggie and Vossen as applied to claim 16 above and further in view of Beaurepaire (US Patent Publication No. 2013/0325315).
While Boggie and Vossen disclose all that is required as explained above, there fails to be disclosure of receiving a reservation as recited.
Beaurepaire further discloses receive a reservation of the recommended alternative transportation (see paragraphs 28-29).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of reservation information similar to that which is taught by Beaurepaire to be carried out in a system similar to that which is taught by Boggie and Vossen to thereby provide accurate route and commute information to the users (see Beaurepaire; paragraph 1).


Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FRIEDLANDER et al. (US 2014/0240273) discloses an apparatus and method for interacting with a user, wherein the device is capable of detecting at least one touch-less user gesture on interactive device based on capacitive sensing and navigating an application based on detected gesture (see abstract; paragraphs 41-47; Fig. 4). 
HOLLEMANS (US 2004/0098137) discloses a mirrored electronic message board having a display portion and a recognition system. The recognition system has a processor, an identity input, and a memory. The identity input, the processor, and the memory thereby receives identity information relating to the identity of a user in proximity to the mirrored message board, utilizes the determined identity to retrieve data associated with the identified user from the memory, and then provided to the display portion of the mirrored electronic message board for review by the identified user (see abstract; 16-20; Figs. 1-2).
FLICK et al. (US 2004/0032327) discloses a vehicle key storage device for tracking movement of vehicle keys with respects to the storage device and a tracking system for identifying the user moving the key (see abstract; paragraphs 24-30; Figs. 1-7).
GOPINATH et al. (US 2015/0095086) discloses a smart calendar system including a database for storing activity data associated with a user, wherein the activity data includes items scheduled for the user, an interface for storing profile data associated with the user; an analysis engine that includes: a system for selecting and interfacing with a plurality of external knowledge databases to obtain knowledge data associated with the user; a suggestion system that suggests modifications to the items scheduled for the user, based on the integrated scheduling information; and a conflict system that identifies potential conflicts in the items scheduled for the user, based on the integrated scheduling information (see abstract; paragraphs 14-30; Figs. 1-3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADE/Examiner, Art Unit 2625                                                                                                                                                                                             
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625